Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 23-42 are pending in this application and have been examined in response to application filed on 09/10/2020.
Claims 1-22 are canceled.
This application is a CON of 16/146,410 09/28/2018 PAT 10656816
16/146,410 is a CON of 14/886,618 10/19/2015 PAT 10114535
14/886,618 is a CON of 13/958,500 08/02/2013 PAT 9195384

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 23, 29, 30 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US PAT. No. 10114535 (‘535)  Although the conflicting claims are not identical, they are not patentably distinct from each other.  See table below:
Instant Application

10114535
Claim 23.  A modular monitoring system, comprising: a plurality of industrial monitors, each industrial monitor comprising a display, a memory, one or more data channels, and a processor configured to receive a measurement of a component of a mechanical system during operation and configured to determine a plurality of parameters of the component and/or the mechanical system based, at least in part, on the measurement received via at least one of the one or more data channels;
a plurality of sensing devices, each sensing device respectively coupled to the processor of each industrial monitor via the one or more data channels;
a power supply supplying power to each industrial monitor; a portable computing device including a display; and
a transient data interface communicatively coupling each industrial monitor to the portable computing device.

Claim 1.  A system, comprising: a sensing device; an industrial monitor comprising a memory and a processor communicatively coupled to the sensing device, wherein the processor is configured to receive, from the sensing device, a measurement of a mechanical system during operation and configured to determine a plurality of parameters of the mechanical system based, at least in part, on the received measurement; and a portable monitoring device comprising a display, a memory, and a processor that is communicatively coupled to the industrial monitor, wherein the portable monitoring device is configured to individually present a series of screens on the display in response to user input, wherein each of the plurality of parameters is respectively associated with a particular screen of the series of screens, and wherein each particular screen of the series of screens is configured to selectively present a navigational indicator when a parameter that is associated with a different screen of the series of screens has an irregular status, and wherein the navigational indicator has an appearance that indicates the user input that will cause the different screen to be presented on the display of the monitoring device.








Claims 29-31 map to claim 1 of ‘535, therefore they are rejected similarly as above. 
Claims 29-31 are rejected on the ground double patenting only because the limitations are allowed in ‘535.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26 and 40 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by 3500 ENCORE SYSTEM OVERVIEW (Encore).

As to INDEPENDENT claim 23, Encore discloses a modular monitoring system, comprising:
a plurality of industrial monitors, each industrial monitor comprising a display, a memory, one or more data channels, and a processor configured to receive a measurement of a component of a mechanical system during operation and configured to determine a plurality of parameters of the component and/or the mechanical system based, at least in part, on the measurement received via at least one of the one or more data channels (pg.3, Table 1; a plurality of monitors with different measuring channels types for measuring mechanical parameters such as “Radial Vibration” and “Valve Positions” are disclosed);
a plurality of sensing devices, each sensing device respectively coupled to the processor of each industrial monitor via the one or more data channels;

a portable computing device including a display (pg.2, left col. last par.; the industrial monitor is connected to a portable computer); and
a transient data interface communicatively coupling each industrial monitor to the portable computing device (pg.2, left col. last par.; the industrial monitor is connected to a portable computer via a front-panel Ethernet port).

As to claim 24, Encore discloses wherein the at least one sensing device includes at least one of a temperature sensor, a pressure sensor, a flow rate sensor, a clearance sensor, a proximity sensor, a flame sensor, a gas composition sensor, a vibration sensor, a current sensor, a proximity sensors, an accelerometer, or a voltage sensor (pg.3, Table 1: at least a temperature sensor is disclosed).

As to claim 25, Encore discloses wherein the component of the mechanical system includes an axial compressor, a screw compressor, a gear, a turbo-expander, a horizontal centrifugal pump, a vertical centrifugal pump, an electric motor, a generator, a fan, a blower, an agitator, a mixer, a centrifuge, a pulp refiner, a ball mill, a crusher, a pulverizer, an extruder, a pelletizer, a cooling tower, or a heat exchanger (pg.4, par. Applications: various different components are being monitored).

As to claim 26, Encore discloses wherein the mechanical system includes a turbomachine system, a power generation system, a gasification system, a chemical production system, a gas turbine system, a stream turbine system, a combined cycle system, or a power plant (pg.4, par. Applications: various different components are being monitored).

As to claim 40, Enocre discloses wherein each industrial monitor of the plurality of industrial monitors comprises at least one light emitting diode that indicates a status of the industrial monitor (pg.2, “The TDI provides 4 front-panel LEDs as follows”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over 3500 ENCORE SYSTEM OVERVIEW (Encore) in view of Spriggs et al. (Spriggs, US 2003/0028269 A1).

As to claim 27, Encore does not expressly discloses wherein each industrial monitor is configured to individually present a series of screens via the display of the portable computing device in response to a user input.
In the same field of endeavor, Spriggs discloses wherein each industrial monitor is configured to individually present a series of screens via the display of the portable computing device in response to a user input ([0130]; each of the monitors can be viewed and control via a portable computer).

	
	
As to claim 28, the prior art as combined discloses wherein each of the plurality of parameters is respectively associated with a particular screen of the series of screens (Spriggs, fig.9; different parameters are associated with different screens).

As to claim 32, the prior art as combined discloses wherein each of the series of screens includes a bar graph or line graph (Spriggs, fig.7, fig.8).

As to claim 33, the prior art as combined discloses wherein each screen of the series of screens is configured to display multiple measurements of the associated parameter (Spriggs, fig.7, fig.8).

As to claim 35, the prior art as combined discloses wherein the series of screens includes a measurement type screen displaying a type of measurement being performed by at least one industrial monitor of the plurality of industrial monitors (Spriggs, fig.7, fig.8; different measurement types such as RPM and flow speed are disclosed).

As to claim 36, the prior art as combined discloses wherein the type of measurement includes one of a thrust measurement, an eccentricity measurement, a radial vibration measurement, or a velocity measurement (Encore, pg.3, Table 1; “Radial Vibration”).

As to claim 37, the prior art as combined discloses wherein at least one sensing device of the plurality of sensing devices is coupled to at least one industrial monitor of the plurality of industrial monitors via a wired connection (Encore, pg.3, left col., last par. “coaxial connectors”).

As to claim 38, the prior art as combined discloses wherein the wired connection comprises a coaxial wired connection (Encore, pg.3, left col., last par. “coaxial connectors”).

As to claim 41, Encore does not expressly disclose wherein the display of the portable computing device is a touch screen device configured to receive a user input, and wherein the user input comprises a touch screen selection.
In the same field of endeavor, Spriggs discloses wherein the display of the portable computing device is a touch screen device configured to receive a user input, and wherein the user input comprises a touch screen selection ([0076]; touch screen is provided for interact with information being viewed).
It would have been obvious to one of ordinary skill in the art, having the teaching of Encore and Spriggs before him prior to the effective filling date, to modify the industrial monitoring system taught by Encore to include a graphical monitoring touch interface taught by Spriggs with the motivation being to provide a touch interface for interacting with the industrial monitoring system.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Encore in view of Spriggs and in further view of Sirpal et al. (Sirpal, US 2012/0084720 A1).

As to claim 34, the prior art as combined does not expressly disclose wherein the series of screens are provided in a continuous loop within a graphical user interface provided via the 
In the same field of endeavor, Sirpal discloses wherein the series of screens are provided in a continuous loop within a graphical user interface provided via the display of the portable computing device, the continuous loop configured to progressively cycle through the series of screens responsive to user input applied to the display ([0220]; multiple screens can be cycled through by a user input).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Sirpal before him prior to the effective filling date, to modify the industrial monitoring system taught by the prior art as combined to include a graphical i interface taught by Sirpal with the motivation being to go through available screens in a common manner like changing channels using a TV remote.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Encore in view of Hoyte et al. (Hoyte, US 7,676,285 B2).

As to claim 39, Encore does not expressly disclose wherein at least one sensing device of the plurality of sensing devices is coupled to at least one industrial monitor of the plurality of industrial monitors via a wireless connection.
In the same field of endeavor, Hoyte discloses wherein at least one sensing device of the plurality of sensing devices is coupled to at least one industrial monitor of the plurality of industrial monitors via a wireless connection (col.11, l.19-45; sensor data is transmitted wirelessly to the monitoring device).
 It would have been obvious to one of ordinary skill in the art, having the teaching of Encore and Hoyte before him prior to the effective filling date, to modify the industrial monitoring .  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Encore in view of Benson et al. (Benson, US 4,556,329).

As to claim 42, Encore does not expressly disclose wherein each industrial monitor of the plurality of industrial monitors further comprises at least one button configured to receive the user input, and wherein the user input comprises a push of the button.
In the same field of endeavor, Benson discloses wherein each industrial monitor of the plurality of industrial monitors further comprises at least one button configured to receive the user input, and wherein the user input comprises a push of the button (col.5, l.40-51; physical push buttons are provided for onsite configuration).
It would have been obvious to one of ordinary skill in the art, having the teaching of Encore and Benson before him prior to the effective filling date, to modify the industrial monitoring system taught by Encore to include physical buttons taught by Benson with the motivation being to provide an onsite monitoring device configuration. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173